Title: John Paul Jones to the American Commissioners, 4 December 1777
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
Nantes Decr. 4th. 1777.
Inclosed you have copies of letters which I had the honor of writing you from Portsmouth the latter of which could not have reached your hands as I understand that the mail was destroyed. I sailed from Portsmouth the 1st. Ulto. and arrived safe in this River in the Ranger the 2d. Current having taken two brigtines from Malaga laden with Fruit for London. I ordered them for this Place or Bourdeaux. I did not meet with an Oppertunity of making a greater number of captures. My orders were not to Cruize unless I saw a fair Opportunity. I however brought too a great number of Vessels which did not appear to be English property.
I fell in with a Fleet of Ten Sail about 80 Leagues to the Westward of Ushant under a Strong Convoy, but they were kept so close together that I found it impossible, notwithstanding my endeavours, to detach some of them from the Convoy.
The Ranger wants Iron Ballast and spare sails. She is rather Crank owing to the want of the former and to her being somewhat Over-Masted. I think it will be necessary to reduce her lower Masts and her bottom is very foul. I shall loose no time but go on with the necessary Outfit in order to have her as soon as possible in order for Service. I wait your orders which I shall obey with particular pleasure. I have sundry Orders which I shall forward with the dispatches now in the hands of Mr. Williams for your perusal.

As the post is Just going I must curtail my letter. Our affairs in America I left in the most promising Situation. I have the honor to be Gentlemen your very respectful very Obedient most humble Servant
Jno P Jones
 
Notation: Captn. Jones Decr. 1777 Augst 30 containing a Plan for the Navy.
